Case 6:20-cv-01702-PGB-LRH Document 42 Filed 03/01/21 Page 1 of 5 PageID 218




              IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF FLORIDA
                       ORLANDO DIVISION


 Modified Atmosphere Enterprises
 LLC,
                                         Civil Action No.: 6:20-cv-01702-PGB-
             Plaintiff,                                  LRH
 v.

 Fresh Express Brands Incorporated,
                                               Jury Trial Demanded
             Defendant.


 Fresh Express Brands Incorporated,

       Counterclaim Plaintiff,
 v.

 Modified Atmosphere Enterprises
 LLC,

       Counterclaim Defendant.


JOINT STIPULATION AND [PROPOSED] ORDER TO CHANGE THE
       NAME OF DEFENDANT FRESH EXPRESS BRANDS
 INCORPORATED TO FRESH EXPRESS INCORPORATED, D/B/A
         FRESH EXPRESS BRANDS INCORPORATED


      Plaintiff Modified Atmosphere Enterprises LLC ("MAE") and Defendant

Fresh Express Brands Incorporated ("Fresh Express") (collectively, the

“Parties,” and individually, a “Party”) hereby stipulate and agree as follows:
Case 6:20-cv-01702-PGB-LRH Document 42 Filed 03/01/21 Page 2 of 5 PageID 219




      WHEREAS, MAE filed its Complaint for Patent Infringement against

Fresh Express on September 17, 2020 (ECF No. 1);

      WHEREAS, Fresh Express filed its Answer and Counterclaims against

MAE on December 2, 2020, advising Fresh Express is a Delaware corporation

with the legal name of Fresh Express Incorporated, doing business in Florida

under the alternate corporate name Fresh Express Brands Incorporated, and

that Fresh Express is a subsidiary of Chiquita Brands L.L.C. (ECF No. 27 at

2);

      WHEREAS, attached to the Declaration of Cameron C. Murphy, filed

concurrently herewith, as Exhibit A is a true and correct copy of documents

from the Delaware Secretary of State confirming the corporate identification

for Fresh Express;

      WHEREAS, the Parties agree the case docket and caption should be

corrected to reflect the proper defendant corporate identification for Fresh

Express;

      NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by

and between the Parties that:

      1. The docket shall be updated to reflect Fresh Express's proper

           corporate identity; and

      2. The case caption shall be updated as follows:



                                      2
Case 6:20-cv-01702-PGB-LRH Document 42 Filed 03/01/21 Page 3 of 5 PageID 220




           Modified Atmosphere Enterprises
           LLC,

                       Plaintiff,
           v.

           Fresh Express Incorporated,
           d/b/a Fresh Express Brands
           Incorporated,

                       Defendant.


           Fresh Express Incorporated,
           d/b/a Fresh Express Brands
           Incorporated,

                 Counterclaim Plaintiff,
           v.

           Modified Atmosphere Enterprises
           LLC,

                 Counterclaim Defendant.




                                     3
Case 6:20-cv-01702-PGB-LRH Document 42 Filed 03/01/21 Page 4 of 5 PageID 221




Dated: March 1, 2021                  Respectfully submitted,

By: /s/ Paul S. Cha                       /s/ Cameron C. Murphy
Ryan T. Santurri (Bar No. 15698)          Cameron C. Murphy
ALLEN, DYER, DOPPELT +                    Florida Bar No. 0125086
GILCHRIST, PA                             Peter G. Pappas (pro hac vice
255 South Orange Ave., Suite 1401         forthcoming)
Orlando, FL 32801                         Ann G. Fort (pro hac vice
Telephone: 407-841-2330                   forthcoming)
Facsimile: 407-841-2343                   Eversheds Sutherland (US) LLP
rsanturri@allendyer.com                   999 Peachtree St. NE, Suite 2300
                                          Atlanta, GA 30309
Robert R. Brunelli                        Phone: 404-853-8000
(admitted pro hac vice)                   Facsimile: 404-853-8806
      rbrunelli@sheridanross.com          Email: petepappas@eversheds-
Matthew C. Holohan                        sutherland.us
(admitted pro hac vice)                   Email: annfort@eversheds-
      mholohan@sheridanross.com           sutherland.us
Paul S. Cha                               Email: cameronmurphy@eversheds-
(admitted pro hac vice)                   sutherland.us
      pscha@sheridanross.com
SHERIDAN ROSS P.C.                        Attorneys for Defendant and
1560 Broadway, Suite 1200                 Counterclaimant
Denver, CO 80202                          FRESH EXPRESS INCORPORATED,
Telephone: 303-863-9700                   D/B/A FRESH EXPRESS BRANDS
Facsimile: 303-863-0223                   INCORPORATED
E-mail: litigation@sheridanross.com

Attorneys for Plaintiff
Modified Atmosphere Enterprises LLC

PURSUANT TO STIPULATION, IT IS SO ORDERED.



DATED:           , 2021

                                           United States District Court Judge


                                      4
Case 6:20-cv-01702-PGB-LRH Document 42 Filed 03/01/21 Page 5 of 5 PageID 222




                       CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on March 1, 2021, I electronically filed the

foregoing using the Case Management/Electronic Case Filing ("CM/ECF")

system, which will send a Notice of Electronic Filing to the following CM/ECF

participants:

      James Edward Cheek, III, Esq.
      Winderweedle, Haines, Ward and Woodman, P.A.
      Post Office Box 880
      329 Park Ave North, 2nd Floor
      Winter Park, FL 32789
      tcheek@whww.com

      Cameron C. Murphy
      Florida Bar No. 0125086
      Eversheds Sutherland (US) LLP
      999 Peachtree St. NE, Suite 2300
      Atlanta, GA 30309
      Email: cameronmurphy@eversheds-sutherland.us

      Attorneys for Defendant and Counterclaimant
      FRESH EXPRESS INCORPORATED, D/B/A
      FRESH EXPRESS BRANDS INCORPORATED




                                   s/ Lori R. Brown
                                   Paralegal
                                   SHERIDAN ROSS P.C.
                                   1560 Broadway, Suite 1200
                                   Denver, Colorado 80202-5141
                                   Telephone: 303-863-9700
                                   Facsimile: 303-863-0223
                                   Email: lbrown@sheridanross.com

                                      5
